Dismissed and Memorandum Opinion filed January 24, 2012.




                                         In The

                         Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00952-CV
                                   ____________

                              JOE GARZON, Appellant

                                           V.

                  U.S. BANK NATIONAL ASSOCIATION, Appellee


                 On Appeal from the County Civil Court at Law No. 1
                               Harris County, Texas
                           Trial Court Cause No. 999178


                         MEMORANDUM                 OPINION

       According to information provided to this court, this appeal is from a judgment
signed October 17, 2011. No clerk’s record has been filed. The clerk responsible for
preparing the record in this appeal informed the court appellant did not make arrangements
to pay for the record.

       On December 21, 2011, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record or
demonstrated that he has made arrangements to pay for the record. Accordingly, the
appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                            2